This is an action brought upon a promissory note executed out of the state of California. Upon action being brought in California, the California statute of limitations was plead and after trial it was held by the court that the California statute of limitations of four years would apply rather than the statute of limitations of the state within which the note was made payable. Upon judgment entered in accordance with such holding, this appeal is predicated.
[1] As stated by appellant, the whole question involved in this appeal is: When a citizen of a foreign state executes his promissory note in a foreign state, which, under its terms is payable in the foreign state and to a citizen of the same state, and the maker of the note afterward removes to the state of California, does the statute of limitations of the state in which the note was made and payable *Page 89 
apply, or does the statute of limitations of the state of California apply and bar collection of the note? The note was payable in the state of Minnesota and the statute of limitations of that state was six years (Minn. Stats. 1927, sec. 9191), and this action was brought within the six years. However, the statute of limitations of California, subdivision 1 of section 337 of the Code of Civil Procedure, which was plead by the defendant in his answer bars such action unless commenced within four years. This action was brought in California after the expiration of four years from the time of the maturity of the note involved. Both plaintiff and defendant are residents of the state of California, and there is nothing to show that they were not such residents at the time and ever since the maturity of the said note. Therefore, the law of the state of California as to the time within which an action may be maintained in its courts is applicable to this action, and there is no merit in the appeal. McKee v. Dodd, 152 Cal. 637 [125 Am. St. Rep. 82, 14 L.R.A. (N.S.) 780, 93 P. 854], relied upon by appellant, is adverse to her contention.
The judgment is affirmed.
Conrey, P.J., and Houser, J., concurred.